TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00682-CV



                           Gerald Willis and Kimly West, Appellants

                                                 v.

               Gary Huebner; Carolyn Huebner; Ron Collier; Sharon Collier;
                   Memory Lane Event Center, LLC; Thalia R. Morgan;
                     John M. Morgan and Janet S. Morgan, Appellees


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 10-2037, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion to abate the appeal, explaining that they are

in the process of attempting settlement negotiations. They have also filed a motion to expedite a

decision on the motion to abate. We grant both motions and abate the appeal. The parties are ordered

to file either a motion to dismiss or a status update in the case no later than January 24, 2014.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: December 5, 2013